Citation Nr: 0004151	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-14 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for trauma of right 
front tooth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

On his substantive appeal, received in August 1998, the 
veteran withdrew a claim for entitlement to service 
connection for a nervous disorder.


REMAND

The veteran seeks service connection for hepatitis and for a 
right tooth disability.  Additional pertinent medical 
evidence was associated with the veteran's file within 90 
days of certification of the veteran's appeal to the Board.  
Some of these records have not been reviewed by the RO.  Due 
process requires that the RO review these records prior to 
adjudication of the veteran's claims by the Board.

The veteran was scheduled for a videoconference hearing 
before the undersigned member of the Board in May 1999.  The 
record reveals that the veteran requested that his hearing be 
rescheduled.  A review of the record does not reveal that the 
veteran has been contacted to determine when he would like 
his hearing rescheduled.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his right front 
tooth and hepatitis disabilities.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the veteran's claims for 
service connection for hepatitis and for 
a right tooth disability, to include 
consideration of all additional pertinent 
evidence received since issuance of the 
March 1999 supplemental statement of the 
case (SSOC).

3.  Upon completion of the above, the 
veteran should be contacted to determine 
whether or not he wishes to be 
rescheduled for an in-person, or video-
conference, hearing at the local RO 
before a member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to secure clarifying 
information and ensure due process.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until notified.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


